Citation Nr: 1203010	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left arm disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine and as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to September 1984 and from October 2005 to August 2007.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for a left arm disorder.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

In addition, VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  Id.  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317.

The Veteran served in the Southwest Asia theater of operations from April 2006 to June 2007.  The Veteran's service treatment records do not reveal any symptomatology related to the left arm.  Significantly, on his July 2007 Post-Deployment Health Assessment, he indicated that he did not have swollen, stiff, or painful joints; muscle aches; or numbness or tingling in his hands.  He further indicated that his health in general was "Very Good."  

After separation from military service, the Veteran was afforded a VA examination in October 2007 in conjunction with a claim for entitlement to service connection for a left knee disorder.  The Veteran did not complain of any muscle symptoms, weakness, paralysis, paresthesias, or numbness at the time.  Upon objective neurologic examination, he exhibited normal coordination in the extremities.  His left upper extremity exhibited no motor loss or sensory loss.  Deep tendon reflexes were normal in the biceps and brachioradialis.

However, in a February 2008 statement, the Veteran indicated that he experienced pain under his left shoulder blade, as well as muscular pain in his left triceps.  Private treatment records dated in February 2008 included magnetic resonance imaging (MRI) findings of moderate degenerative disc and spine disease, mainly at C5-6 to the right of the midline and at C6-7, centrally, and to the left of the midline.  

In correspondence dated in July 2008, the Veteran indicated that he sustained an injury to his cervical spine while in service in January 2007 as a result of lifting too much, and that the pain radiated into his triceps and pectoral muscles.  He alleged that he did not report the injury immediately because he did not want to be sent home early, and that the pain was hardly noticeable at the time of his previous October 2007 VA examination.  

The Veteran was afforded a VA spine examination in October 2008, at which time he did not have any complaints with respect to his upper left extremity.  He reported working with a large format printing press at his job that increased stiffness and discomfort in the low neck and upper back region into the left shoulder.  Upon examination, shoulder abduction, shoulder rotation, elbow flexion, elbow extension, wrist flexion, wrist extension, and hand grasp were all normal.  Reflexes in his biceps, triceps, and brachioradialis were also normal.  Soft touch sensation, monofilament sensation, and position sensation were normal over the upper extremities.  Spurling's test was negative, and there was no radicular pain bilaterally.  MRI of the cervical spine revealed moderate degenerative disc disease and spine disease mainly at C5-C6 on the right at the midline and at C6-7, centrally, into the left of the midline with left central moderate extruded disk herniation at the left side at C6-C7.  

In the Veteran's November 2008 substantive appeal, he indicated that he experienced numbness and shooting pain in his left arm which caused his left arm to twitch, and that he experienced cramping in his triceps when extending and flexing his left arm.  

The Veteran was afforded a VA peripheral nerves examination in January 2009, at which time he described a deep achiness underneath his left shoulder muscle in the back, which radiated to the left triceps area.  He denied any numbness in his left arm, but described the pain as a burning achiness that caused his left arm to fatigue faster than his right arm.  Upon objective examination, there was no edema, effusion, tenderness, redness, abnormal movement, or guarding of movement.  Range of motion testing of the left shoulder revealed forward flexion to 180 degrees, extension to 30 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There were no complaints of pain or fatigue upon range of motion testing after three repetitions.  Manual muscle testing revealed 4+/5 triceps strength on the left as opposed to 5/5 triceps strength on the right.  There was no atrophy in the left upper extremity, and the Veteran did not report a change in sensation to light touch sensation, vibration sensation, or position sensation.  The examiner noted a history of vague complaints of paresthesias into the hands.  However, electromyogram testing revealed normal latency and amplitude of the left radial, median, and ulnar nerves.  There was no evidence of radiculopathy or mononeuropathy of the left upper extremity.  

In this case, the Veteran's post-service medical records include numerous reports of his claimed left arm symptomatology.  However, it remains unclear whether these symptoms are related to his degenerative disc disease of the cervical spine or whether they are manifestations of undiagnosed illness.  The Veteran has consistently described a radiation of pain from his cervical spine into his left arm, suggesting cervical radiculopathy; however, the January 2009 VA examiner found no evidence of radiculopathy.  As such, a medical examination is in order to determine whether the Veteran's current symptoms are associated with a known diagnosis, and also whether they are directly related to military service or to his service-connected degenerative disc disease of the cervical spine.  38 C.F.R. §§ 3.159, 3.326 (2008); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate VA examination to determine the etiology of any left arm disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a nerve conduction study.  The claims file mist be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, the examiner must state whether any findings are a symptom of a diagnosable disorder, a manifestation of undiagnosed illness, or neither of these.  The VA examiner must also indicate whether each such finding or diagnosable disorder identified is related to the Veteran's military service or to a service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


